 


110 HR 1445 IH: Tax Free Road Home Act of 2007
U.S. House of Representatives
2007-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1445 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2007 
Mr. Jefferson introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for the exclusion from gross income for amounts paid to individuals pursuant to the Road Home program. 
 
 
1.Short titleThis Act may be cited as the Tax Free Road Home Act of 2007. 
2.Exclusion of Road Home program payments from gross income 
(a)In generalSubsection (b) of section 139 of the Internal Revenue Code of 1986 (relating to qualified disaster relief payment defined) is amended by striking or at the end of paragraph (3), by adding or at the end of paragraph (4), and by inserting after paragraph (4) the following new paragraph: 
 
(5)to rebuild or renew a personal residence pursuant to the Road Home program created by the Louisiana Recovery Authority and funded by the community development block grant programs under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.),. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2005.  
 
